Anchin, Block & Anchin LLP Accountants & Advisors 1375 Broadway New York, NY 10018 212 840-3456 www.anchin.com C ONSENT OF I NDEPENDENT R EGISTERED P UBLIC A CCOUNTING F IRM We hereby consent to the incorporation by reference to our firm under the captions Independent Registered Public Accounting Firm in the Prospectus and Counsel and Independent Registered Public Accounting Firm in the Statement of Additional Information constituting part of The Lazard Funds, Inc. Post-Effective Amendment No. 69 to Registration Statement on Form N-1A. May 23, 2012
